Exhibit 10.1 EXECUTION VERSION August 2015 wAIVER AND AMENDMENT THIS AUGUST 2(this “ Agreement ”) is made as of August 13, 2015, among GreenHunter Resources, Inc., a Delaware corporation (the “ Company ”), the Purchasers party hereto (each a “ Purchaser ” and, collectively, the “ Purchasers ”) and BAM Administrative Services LLC, a Delaware limited liability company, as agent for each Purchaser (the “ Agent ” and, together with the Purchasers, the “ Creditor Parties ”). Capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to them in the Purchase Agreement (as defined below). W I T N E S S E T H: WHEREAS, the Company, the Purchasers and the Agent entered into that certain Securities Purchase Agreement, dated as of April 14, 2015 (as may be amended, supplemented, restated or modified and in effect from time to time, the “ Purchase Agreement ”), pursuant to which the Company has issued to the Purchasers senior secured notes in an original aggregate principal amount of $13,000,000 (such notes, and any promissory notes or other securities issued in exchange or substitution therefor or replacement thereof, and as any of the same may be amended, supplemented, restated or otherwise modified and in effect from time to time, the “ Notes ”); WHEREAS, the Agent entered into that certain Security Agreement, dated as of May 1, 2015, with the Company and its Subsidiaries, and in connection therewith, entered into that certain Post-Closing Obligations Agreement, dated May 1, 2015, with the Company and its Subsidiaries (as may be amended, supplemented, restated or modified and in effect from time to time, the “ Post-Closing Obligations Agreement ”); WHEREAS, (i) the Company failed to comply with the covenant set forth in Section 8.20(a) of the Purchase Agreement with respect to the fiscal quarter ended June 30, 2015 (such failure with respect to such quarter, the “ Financial Covenant Default ”); (ii) the Company breached Section 8.9 of the Purchase Agreement by using approximately $2,000,000 of the proceeds from the sale of the Initial Notes for purposes not listed on Schedule 8.9 to the Purchase Agreement, as specifically described to the Agent prior to the date hereof (the “ Use of Proceeds Default ”), and (iii) the Company has failed to comply with its obligations set forth in paragraph 3 of Schedule 8. 3 1 to the Purchase Agreement and Section s 2, 3 and 4 of the Post-Closing Obligations Agreement (the failure to comply with such obligations prior to the date hereof and without giving effect to the amendment thereof as set forth in this Agreement, the “ Post-Closing Covenants Default ” and, collectively with the Financial Covenant Default and the Use of Proceeds Default, the “ Subject Defaults ”), which Subject Defaults, individually and in the aggregate, constitute Events of Default (as defined in the Notes) under the Notes; WHEREAS, the Company expects that it will fail to comply with each of Sections 8.20(a) and 8.20(c) of the Purchase Agreement with respect to the fiscal quarter ending September 30, 2015; WHEREAS, the Creditor Parties have agreed, subject to the terms and conditions set forth herein, to waive (i) the Subject Defaults, and (ii) the Company’s obligation to comply with Sections 8.20(a) and 8.20(c) of the Purchase Agreement with respect to the fiscal quarter ending September 30, 2015, and in connection therewith and consideration therefor, the undersigned have agreed to amend the Purchase Agreement and the Post-Closing Obligations Agreement as provided herein. NOW, THEREFORE, in consideration of the agreements, provisions and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned agree as follows: 1.
